UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 [Missing Graphic Reference] FORM 10-Q [Missing Graphic Reference] (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from ­­­­ to Commission File Number: 001-08048 TII NETWORK TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) State of incorporation: Delaware IRS Employer Identification No: 66-0328885 141 Rodeo Drive, Edgewood, New York 11717 (Address and zip code of principal executive office) (631) 789-5000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares of the registrant's Common Stock, $.01 par value, outstanding as of August 10, 2010 was 14,485,847 1 TII NETWORK TECHNOLOGIES, INC.AND SUBSIDIARIES INDEX PAGE PART IFINANCIAL INFORMATION Item 1 CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2010 (unaudited) and December 31, 2009 3 UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) Three and six months ended June 30, 2010 and 2009 4 UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY Six months ended June 30, 2010 5 UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Six months ended June 30, 2010 and 2009 6 NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 7 Item 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 Item 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 21 Item 4 CONTROLS AND PROCEDURES 22 PART IIOTHER INFORMATION Item 1 LEGAL PROCEEDINGS 23 Item 5 OTHER INFORMATION 23 Item 6 EXHIBITS 23 SIGNATURES 23 EXHIBIT INDEX 24 2 PART I.FINANCIAL INFORMATION Item 1. Financial Statements TII NETWORK TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Certificate of deposit - Accounts receivable, net of allowance of $99 and $82 at June 30, 2010 and December 31, 2009, respectively Other receivable - Inventories, net Deferred tax assets, net Other current assets Total current assets Property, plant and equipment, net Deferred tax assets, net Intangible assets, net - Goodwill - Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Other current liabilities - Total current liabilities Commitments and contingencies Stockholders' equity: Preferred stock, par value $1.00 per share; 1,000,000 shares authorized; no shares outstanding - - Common stock, par value $.01 per share; 30,000,000 shares authorized; 14,503,484 shares issued and 14,485,847 shares outstanding as of June 30, 2010, and 14,240,853 shares issued and 14,223,216 shares outstanding as of December 31, 2009 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income - foreign currency translation 79 - Less: Treasury shares, at cost, 17,637 common shares at June 30, 2010 and December 31, 2009 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to unaudited condensed consolidated financial statements 3 TII NETWORK TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPRENSIVE INCOME (LOSS) (in thousands, except per share data) (Unaudited) Three months ended June 30, Six months ended June 30, Net sales $ Cost of sales Gross profit Operating expenses: Selling, general and administrative (including acquisition-related expenses of $607 and $744 in the three and six months ended June 30, 2010, respectively) Research and development Total operating expenses Operating income (loss) 81 ) Interest expense - (2
